UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7019


DARREL R. FISHER,

                     Plaintiff - Appellant,

              v.

J.C. HOLLAND; MEGAN BRENNAN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-ct-03149-FL)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrel R. Fisher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrel R. Fisher appeals the district court’s order dismissing his action under Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), as

frivolous and, alternatively, for failure to comply with the court’s order to file an amended

complaint. On appeal, we confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. R. 34(b). Because the informal brief does not challenge the basis for the district

court’s disposition, Fisher has forfeited appellate review of the dismissal of his action. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2